Case: 17-10650   Date Filed: 12/04/2017   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-10650
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 5:16-cr-00003-MTT-CHW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

PHILLIP POWELL,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (December 4, 2017)

Before MARCUS, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                 Case: 17-10650      Date Filed: 12/04/2017   Page: 2 of 5


      Phillip Powell appeals his 52-month sentence, imposed after he pled guilty

to possession with intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(C). On appeal, Powell argues that the district court erred by

applying a two-level enhancement for possession of a firearm during a drug

offense under United States Sentencing Guidelines (“USSG”) § 2D1.1(b)(1). After

careful review, we affirm.

                                                  I.

      In April 2015, a government narcotics task force executed a search warrant

at Powell’s home. As police approached the door, they saw Powell and Joshua

James seated at a table. A search found 34.16 grams of methamphetamine and

$450 in cash on Powell’s person. On the table, the officers found four handguns,

four bags of ammunition, four magazines for the handguns, one set of digital

scales, and a bag containing 2.1 grams of marijuana. During his post-arrest

interview, Powell said James owned the guns and had brought them over. 1 He

claimed James was showing him the guns when the police arrived. Powell

admitted he touched more than one gun. He also said he had the

methamphetamine and cash on him because he sold the drug to make money.

      Based on this information, Powell’s presentence report (“PSR”) applied a

two-level enhancement for possession of a dangerous weapon in connection with a


      1
          Only one gun was registered to James.
                                                  2
              Case: 17-10650     Date Filed: 12/04/2017   Page: 3 of 5


drug offense under USSG § 2D1.1(b)(1). Powell objected, arguing that he did not

possess any weapon and the guns found on the table were not clearly connected to

his drug offense. At sentencing, the district court overruled the objection, finding

that the government had met its burden for applying the enhancement based on the

evidence found at Powell’s home as well as his admissions in his post-arrest

interview. The court also determined that Powell had failed to meet his burden in

response.

                                         II.

      We review a district court’s factual findings under USSG § 2D1.1(b)(1) for

clear error and the application of the Guidelines to those facts de novo. United

States v. Pham, 463 F.3d 1239, 1245 (11th Cir. 2006) (per curiam). “Commentary

and Application Notes to the Sentencing Guidelines are binding on the courts

unless they contradict the plain meaning of the text of the Guidelines.” United

States v. Murrell, 368 F.3d 1283, 1288 n.4 (11th Cir. 2004).

                                         III.

      Sentencing Guideline § 2D1.1(b)(1) adds a two-point enhancement if (1) a

dangerous weapon, including a firearm, is (2) possessed (3) in connection with a

drug offense. USSG § 2D1.1(b)(1). Application Note 11 states, “The

enhancement should be applied if the weapon was present, unless it is clearly

improbable that the weapon was connected with the offense.” Id. cmt. n.11(A).


                                          3
               Case: 17-10650    Date Filed: 12/04/2017   Page: 4 of 5


Powell primarily contends that Application Note 11 is a “plainly erroneous

interpretation” of the enhancement’s text because “presence” is not coextensive

with “possession,” and thus is not binding on this Court. He argues possession

only encompasses actual or constructive possession, and the government did not

show by a preponderance of the evidence that he possessed the guns. He also

argues he showed any connection between the guns and drug offense was “clearly

improbable.”

      Here, the district court did not err by applying the two-level enhancement.

We do not disagree with Powell’s argument that the Guidelines require the

government to show he “possessed” the firearm, whether actually or

constructively. See United States v. Villarreal, 613 F.3d 1344, 1359 (11th Cir.

2010). But we have consistently held that constructive possession exists when the

defendant has control over the premises where the gun is found. See id. (finding

constructive possession when “a fellow drug dealer[] attested to the presence of

two semiautomatic firearms on a table in a marijuana stash house ‘controlled’ by

Villarreal”); see also United States v. Hall, 46 F.3d 62, 63–64 (11th Cir. 1995) (per

curiam) (noting “constructive possession suffices to support [the § 2D1.1(b)(1)]

enhancement” and affirming enhancement’s application when firearm was found in

defendant’s bedroom along with “scales, a ziplock bag containing cocaine residue,

and a large amount of cash”). Given the guns were found at Powell’s house, on


                                          4
                Case: 17-10650      Date Filed: 12/04/2017      Page: 5 of 5


top of the table at which he was sitting, and he admitted to touching them, there

was enough evidence to support the district court’s finding, by a preponderance of

the evidence, that Powell constructively possessed the firearms. 2 See Villarreal,
613 F.3d at 1359.

       The government also established that the guns were connected to the

offense. “[C]onduct that meets the § 2D1.1(b)(1) possession standard will not, in

all cases, show a ‘connection’ between the firearm and the additional felony

offense.” United States v. Carillo-Ayala, 713 F.3d 82, 90 (11th Cir. 2013).

However, “proximity between guns and drugs, without more, is sufficient to meet

the government’s initial burden under § 2D1.1(b)(1).” Id. at 91. In response to

this type of proximity evidence, a defendant must show that a connection between

the weapon and the offense is “clearly improbable.” United States v. Stallings, 463
F.3d 1218, 1220 (11th Cir. 2006). As the district court noted here, Powell and

James were “sitting around a table with all of the tools of the trade[:] the drugs, the

scales, the money, the guns.” This was sufficient to shift the burden to Powell to

show the connection between the firearms and his offense was “clearly

improbable.” See Carillo-Ayala, 713 F.3d at 90–91. The district court did not err

in finding he failed to make this showing.

       AFFIRMED.

       2
        Because we conclude there was sufficient evidence to support constructive possession,
we do not address whether there was also sufficient evidence to support actual possession.
                                              5